             Case 5:16-cv-00333-EJD Document 158-4 Filed 03/06/20 Page 1 of 5




 1   DIVERSITY LAW GROUP, P.C.
     Larry W. Lee, State Bar No. 228175
 2   E-mail: lwlee@diversitylaw.com
 3   Kristen M. Agnew, State Bar No. 247656
     E-mail: kagnew@diversitylaw.com
 4   Nicholas Rosenthal, State Bar No. 268297
     E-mail: nrosenthal@diversitylaw.com
 5   Max W. Gavron, State Bar No. 291697
 6   E-mail: mgavron@diversitylaw.com
     Kwanporn “Mai” Tulyathan, State Bar No. 316704
 7   E-mail: ktulyathan@diversitylaw.com
     515 S. Figueroa Street, Suite 1250
 8   Los Angeles, CA 90071
 9   (213) 488-6555
     (213) 488-6554 facsimile
10
11   Attorneys for Plaintiff and the Class
     (Additional Counsel on Next Page)
12
13
                                   UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15
      SER LAO, as an individual and on behalf   Case No. 5:16-cv-333 EJD
16    of all others similarly situated,
                                                DECLARATION OF MAX W. GAVRON IN
17                   Plaintiffs,                SUPPORT OF PLAINTIFF’S MOTION FOR
18                                              PRELIMINARY APPROVAL OF CLASS
             vs.                                ACTION SETTLEMENT
19
      H & M HENNES & MAURITZ, L.P., a
20                                              Date:        April 30, 2020
      New York limited partnership; and DOES
                                                Time:        9:00 a.m.
21    1 through 50, inclusive,
                                                Courtroom:   4, 5th Floor
                                                Judge:       Hon. Edward J. Davila
22                   Defendants.
23
24
25
26
27
28                                              1

                    DECLARATION OF MAX W. GAVRON IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                   PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-4 Filed 03/06/20 Page 2 of 5




 1   POLARIS LAW GROUP LLP
     William L. Marder, State Bar No. 170131
 2   Email: bill@polarislawgroup.com
     501 San Benito Street, Suite 200
 3   Hollister, CA 95023
     (831) 531-4214
 4   (831) 634-0333 facsimile
 5   HYUN LEGAL, APC
     Dennis S. Hyun, State Bar No. 224240
 6   E-mail: dhyun@hyunlegal.com
     515 S. Figueroa Street, Suite 1250
 7
     Los Angeles, CA 90071
 8   (213) 488-6555
     (213) 488-6554 facsimile
 9
10   Attorneys for Plaintiff and the Class

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             2

                    DECLARATION OF MAX W. GAVRON IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                   PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                CASE NO. 5:16-CV-333 EJD
              Case 5:16-cv-00333-EJD Document 158-4 Filed 03/06/20 Page 3 of 5




 1                              DECLARATION OF MAX W. GAVRON
 2            I, Max W. Gavron, declare as follows:
 3            1.     I am an attorney at law duly admitted to practice before all courts in the State of
 4   California and am a member of the law firm of the Diversity Law Group, P.C., one of the
 5   attorneys of record for Plaintiff Ser Lao (“Plaintiff”). I have personal knowledge of the matters
 6   set forth herein, and if called upon as a witness to testify thereto, I could and would competently
 7   do so.
 8            2.     My qualifications are as follows: I received a full-tuition scholarship, and
 9   graduated from Southwestern Law School in 2013, magna cum laude. I was in the top 5% of my
10   class. During my time at Southwestern, I was a Notes and Comments Editor on the Southwestern
11   Law Review. I also received awards for achieving the highest grade in my class in several
12   courses. In 2012, I was a full-time extern, at the United States District Court for the Central
13   District. Immediately after law school, I taught several courses at Southwestern, including
14   Principles of Legal Analysis and Legal Methods. I taught those courses for approximately four
15   years.
16            3.     I practiced civil litigation at Haight Brown & Bonesteel LLP from approximately
17   September 2013, through January 2016. I was third-chair in a federal court jury trial that
18   resulted in a defense verdict in our client’s favor on a $21 million commercial breach of contract
19   dispute. I also regularly litigated cases across the civil litigation spectrum, including
20   employment matters.
21            4.     From February 2016, through Fall 2017, I practiced at the international law firm
22   of Arnold & Porter, which had recently merged with Kaye Scholer, LLP. I defended Fortune 50
23   companies in Multi-District Litigation primarily in the product liability sphere. I also
24   successfully drafted an appellate brief in the Ninth Circuit resulting in the reversal of a summary
25   judgment decision regarding trade secret issues, in addition to working in several other practice
26   groups. See Experian Info. Solutions v. Nationwide Marketing Servs. Inc., 893 F.3d 1176 (9th
27   Cir. 2018).
28                                                     3

                    DECLARATION OF MAX W. GAVRON IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                   PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-4 Filed 03/06/20 Page 4 of 5




 1          5.      From September 2017, through September 2017, I served as a law clerk to a
 2   Judge sitting on the United States District Court, Central District of California. I regularly
 3   prepared bench memoranda, on cases involving all types of civil litigation, including regularly
 4   working on wage and hour class actions.
 5          6.      I am currently an attorney at the law firm Diversity Law Group, P.C., an
 6   employment law firm that has handled numerous wage and hour class and individual actions, on
 7   both plaintiff and defense sides. My current practice focuses on employment matters involving
 8   both class actions, and single plaintiffs. The firm currently has cases in the Los Angeles
 9   Superior Courts, the Orange County Superior Courts, the San Diego County Superior Courts, and
10   the United States District Courts for the Central, Northern, and Eastern Districts of California. I
11   am currently handling numerous wage and hour class action lawsuits with the firm, including,
12   but not limited to: Agar v. Sensient Natural Ingredients, LLC (Case No. CV-19-001906,
13   Stanislaus County Superior Court); Cunningham, et al. v. Diverse Business Solutions (Case No.
14   CIVDS1817095, San Bernardino County Superior Court); Heredia v. Eddie Bauer LLC (Case
15   No. 16CV300475, United States District Court, Northern District of California); Parsons v.
16   Estenson Logistics, LLC (Case No. 34-2019-00252929, Sacramento County Superior Court);
17   Wood v. Reeve Trucking Co., Inc. (Case No. STK-CV-UOE-2018-0004414, San Joaquin County
18   Superior Court); and Coronel v. Pinnacle Agriculture (Case No. 18CV004287, Monterey County
19   Superior Court), among others.
20          7.      On June 14, 2019, I argued two related cases in front of the Ninth Circuit Court of
21   Appeals. One of them was Rodriguez v Nike Retail Service Inc., Case No. 17-16866. On June
22   28, 2019, the Ninth Circuit issued a published decision, reversing and remanding in favor of our
23   clients. Rodriguez v. Nike Retail Servs., Inc., 928 F.3d 810 (9th Cir. 2019).
24          8.      I have also assisted the firm in numerous wage and hour class action mediations.
25          9.      Each side has apprised the other of their respective factual contentions, legal
26   theories and defenses, resulting in extensive arms’ length negotiations taking place among the
27   Parties, including one full day of mediation and a settlement conference before the Honorable
28                                                     4

                    DECLARATION OF MAX W. GAVRON IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                   PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                CASE NO. 5:16-CV-333 EJD
             Case 5:16-cv-00333-EJD Document 158-4 Filed 03/06/20 Page 5 of 5




 1   Nathanael M. Cousins. Based on their own independent investigation and evaluation, the Parties
 2   and their respective counsel are of the opinion that the Settlement for the consideration and on
 3   the terms set forth in the Class Action Settlement Agreement are fair, reasonable, and adequate
 4   and the settlement is in the best interests of the Settlement Class and Defendant in light of all
 5   known circumstances and the expenses and risks inherent in litigation.
 6           10.     Plaintiff’s counsel conducted extensive investigation and discovery, including
 7   formal written discovery; contacting and interviewing then-putative class members; taking and
 8   defending numerous depositions, including that of Plaintiff, Defendant’s FRCP 30(b)(6)
 9   Corporate Representatives, over 40 class members, and Plaintiff’s expert; subpoenaing and
10   reviewing relevant records from third parties; exchanging class time and payroll data and
11   documents; and conducting expert discovery.
12           11.     Plaintiff also believes in the fairness of the settlement that is based on factoring in
13   the uncertainty and risks to Plaintiff involved in not prevailing on his certified class claims at
14   trial and the possibility of appeals.
15           12.     Plaintiff and Plaintiff’s counsel are adequate representatives in that they have no
16   conflicts with the class and will adequately represent the class.
17           13.     Plaintiff’s counsel does not have any relationship with Legal Aid at Work or with
18   the Ali Forney Center.
19           I declare under penalty of perjury under the laws of the State of California that the
20   foregoing is true and correct.
21           Executed on this 6th day of March, 2020, at Los Angeles, California.
22
                                                         /s/ Max W. Gavron
                                                   _________________________________
23                                                        Max W. Gavron
24
25
26
27
28                                                      5

                    DECLARATION OF MAX W. GAVRON IN SUPPORT OF PLAINTIFF’S MOTION FOR
                                   PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                                                CASE NO. 5:16-CV-333 EJD
